DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2021 has been reviewed by the examiner and entered of record in the file.
 2.	Claims 1, 4-13 and 16-22 are pending in the application. 

Previous Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1-22 were previously rejected under 35 U.S.C. 103 as being unpatentable over Van Haastert et al, WO 2014/072357 A1, in view of Putt et al, Nature Chemical Biology 2006.
	Upon further consideration, Applicant’s arguments regarding the obviousness rejection are persuasive, and the rejection is withdrawn.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Raymond F. Horvath on May 19, 2021.
6.	The application has been amended as follows: 
	(a)	CLAIM 1, line 9, after “treated” and before the period please insert the 			following text:
		“wherein the cancer is selected from melanoma, leukemia, 			lymphoma, colorectal cancer, thyroid cancer, lung cancer, 			ovarian cancer, Erdheim Chester disease (ECD), Langerhans’ 			cell histiocytosis (LCH), osteosarcoma, breast cancer, or brain 			cancer”.
	(b)	CLAIM 8, please CANCEL without prejudice or disclaimer.
	(c) 	CLAIM 11, line 8, after “cells” and before the period, please insert the 			following text:
		“wherein the cancer cells are selected from melanoma cells, 			leukemia cells, lymphoma cells, colorectal cancer cells, thyroid 			cancer cells, lung cancer cells, ovarian cancer cells, Erdheim 			Chester disease (ECD) cells, Langerhans’ cell histiocytosis 				(LCH) cells, osteosarcoma cells, breast cancer cells, or brain 			cancer cells”.
	(d)	CLAIM 13, line 8, after “cell” and before the period, please insert the 			following text:
		“wherein the cancer cell is selected from a melanoma cell, 				a leukemia cell, a lymphoma cell, a colorectal cancer cell, a 			thyroid cancer cell, a lung cancer cell, an ovarian cancer cell, an 			Erdheim Chester disease (ECD) cell, a Langerhans’ cell 				histiocytosis (LCH) cell, an osteosarcoma cell, a breast cancer 			cell, or a brain cancer cell”.

REASONS FOR ALLOWANCE
7.	In consideration of Applicant’s amendatory changes and cancellations, claims 1, 4-13, and 16-22 are allowable over the prior art, as newly renumbered claims 1-18.   The following is an examiners statement of reasons for allowance:
	This invention is directed to a novel method of treating cancer or a cancerous cell, comprising administering a composition comprising a therapeutically effective amount of the compound PAC-1, and a second agent that is an inhibitor of the BRAF enzyme having a V600E or V600K mutation, wherein the second agent is vemurafenib to a patient in need thereof, wherein the concentration of vemurafenib is about 0.5 uM to about 30 uM and wherein the concentration of PAC-1 is about 4 M to about 12 M.  The genus of cancers to be treated is limited to melanoma, leukemia, lymphoma, colorectal cancer, thyroid cancer, lung cancer, ovarian cancer, Erdheim Chester disease (ECD), Langerhans’ 	cell histiocytosis (LCH), osteosarcoma, breast cancer, or brain cancer.
	The instant compounds were tested for anticancer activity and demonstrate synergism against a few human cancerous cell lines including melanoma (please refer to the Examples found in pages 30-38 of the specification), which makes them useful as anti-cancer agents in the treatment of breast cancer, prostate cancer, leukemia, lung cancer, and glioblastoma.  After a thorough search, the closest relevant art, Van Haastert et al. teach a method of treating human melanoma displaying mutational activation of BRAF enzyme, in particular the V600E mutation, comprising administering a combination of compounds comprising at least a BRAF inhibitor and a MEK inhibitor, wherein the BRAF inhibitor is vemurafenib.  However Van Haastert et al fail to teach, suggest or render obvious the instant claimed method of treating the recited cancers comprising administering a combination of vermurafenib and PAC-1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/Janet L. Coppins/
Patent Examiner, Art Unit 12628
May 20, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611